      Case 2:20-cv-01266-TLN-AC Document 50 Filed 01/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SAMUEL R. SPENCER,                                 No. 2:20-cv-01266 TLN AC
12                       Plaintiff,
13           v.                                          ORDER
14    ROBERT F. SINCLAIR, et al.,
15                       Defendants.
16

17          Plaintiff is proceeding in this matter pro se, and accordingly this motion was referred to

18   the undersigned pursuant to Local Rule 302(c)(21). On January 21, 2021, plaintiff filed a motion

19   for leave to file overlength briefing related to a post-judgment motion. ECF No. 47. The court

20   denied the motion based on plaintiff’s excessive filings in this case and the fact that the court has

21   already found itself to be without jurisdiction. ECF No. 48. Plaintiff now makes a second motion

22   for excess pages related to a planned post-judgment filing. ECF No. 49.

23          Again, the court will not allow plaintiff to file excess pages. There is no good reason that

24   plaintiff’s concerns cannot be briefed within the usual parameters. The motion at ECF No. 49 is

25   DENIED. The court will entertain no further motions to file excess pages.

26          As previously explained, the only appropriate motions available to plaintiff in this closed

27   case are post-judgment motions pursuant to Fed. R. Civ. P. 59(e) or Fed. R. Civ. P. 60. Plaintiff

28   has filed several duplicative motions and documents in this case. Plaintiff shall file no further
     Case 2:20-cv-01266-TLN-AC Document 50 Filed 01/27/21 Page 2 of 2


 1   duplicative motions. Local Rule 110 states that the failure of “a party to comply with these Rules
 2   or with any order of the Court may be grounds for imposition by the Court of any and all
 3   sanctions authorized by statute or Rule or within the inherent power of the Court.” If plaintiff
 4   continues to file motions other than the post-judgment motions allowed by the Federal Rules of
 5   Civil Procedure, he may subject himself to monetary sanctions.
 6   DATED: January 26, 2021
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
